

115 HCON 137 IH: Expressing the sense of Congress that the United States is committed to ensuring a safe and healthy climate for future generations, and to creating solutions for restoring the climate.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 137IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Mr. Raskin submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing the sense of Congress that the United States is committed to ensuring a safe and healthy
			 climate for future generations, and to creating solutions for restoring
			 the climate.
	
 Whereas humanity has a continuing obligation to provide future generations a safe and healthy climate, similar to the climate of a hundred years ago;
 Whereas the human species has never before lived with sustained atmospheric carbon dioxide (CO2) levels above 300 parts per million (ppm), which were exceeded in 1925; Whereas current CO2 levels are already about 410 ppm, and are expected to rise to 450 ppm or higher by 2050, based on current Paris Agreement goals;
 Whereas the International Panel on Climate Change (IPCC) has stated that temperatures corresponding to CO2 levels of 450 ppm or above will lead to grave damage to ecosystems;
 Whereas restoring CO2 to levels of 300 ppm requires removing about 1 trillion tons of CO2 from the atmosphere, and doing that in 20 to 50 years requires removing 50 gigatons (GT) of CO2 (which is equal to 50 billion tons) per year from the atmosphere; Whereas multiple methods capable of CO2 removal from the atmosphere at 50 GT CO2 per year have been demonstrated, and annual costs for implementing these methods are expected to be less than 1 to 3 percent of global gross domestic product (GDP);
 Whereas if known methods prove to be incapable of removing 50 GT CO2 per year, then we must develop other methods that will restore a safe and healthy climate for future generations;
 Whereas scientists have researched methods for keeping warming below 2° C, but have not yet researched the best methods to remove all excess CO2, stop sea-level rise, and restore a safe and healthy climate for future generations; and
 Whereas declaring a goal of restoring a safe and healthy climate will encourage scientists to research the most effective ways to restore safe CO2 levels, stop sea-level rise, and restore a safe and healthy climate for future generations: Now, therefore, be it
	
 That it is the sense of Congress that the United States is committed to ensuring a safe and healthy climate for future generations, and to creating solutions for restoring the climate.
		